SUMMARY ORDER
Plaintiff-appellant Jenn-Ching Luo appeals from a judgment of the United States District Court for the Eastern District of New York (Allyne R. Ross, District Judge) dismissing his amended complaint pursuant to Fed.R.Civ.P. 12(b)(6). On appeal, Luo does not challenge the district court order dismissing his amended complaint; rather, he contends that the district court erred by denying his earlier motion for entry of a default judgment against defendant-appellee City of New York (“City”).
Because the “extreme sanction of a default judgment must remain a weapon of last, rather than first, resort,” Meehan v. Snow, 652 F.2d 274, 277 (2d Cir.1981), we agree with the City that the district court did not abuse its discretion when it refused to grant a default judgment in favor of Luo.
Moreover, because Luo does not raise any arguments targeted at the district court’s dismissal of his amended complaint for failure to state a claim upon which relief can be granted, we treat the appeal of the dismissal order as abandoned. See Cruz v. Gomez, 202 F.3d 593, 596 n. 3 (2d Cir.2000) (“When a litigant — including a pro se litigant — raises an issue before the district court but does not raise it on appeal, the issue is abandoned.”).
We have carefully considered all of Luo’s arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.